DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on June 30, 2022 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The amendment filed on July 1, 2022 has been entered.  Applicant has: amended claims 1-7, 9-11, 13, 14, 23, 24 and 27; and added claims 28-29.  Claims 1-14, 23-25, and 27-29 are now pending in this application, and independent claims 1, 23 and 27 were found to have allowable subject matter.

Response to Arguments
Claim Rejections – 35 U.S.C. § 103(a)
	Applicant’s arguments pertaining the 35 U.S.C. 103(a) rejection have been considered and were found to be persuasive.  Amendment, pp. 13-22.  Examiner has performed an updated prior art search based on the amended claims and is unable to find prior art, that either individually or in reasonable combination with other prior art, discloses, suggests, teaches, or renders obvious the particular combination of steps or elements as currently recited in independent claims 1, 23 and 27.  Accordingly, the 35 U.S.C. 103 rejection is withdrawn on claims 1, 23 and 27.


Reasons for Allowance
Claims 1-14, 23-25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	The prior art teaches various aspects of the claimed invention.  Royyuru et al. (US 2015/0073926 A1) (“Royyuru1”), for example, discloses where a card reader supplies electrical power to a contact smart card.  Royyuru1 [0016].  The card reader reads payment information from the card and sends signals to the card.  Royyuru1 [0016-0017]; [0031]; [0038-0047]; Fig. 3-4.	Royyuru et al. (US 2010/0051685 A1) (“Royyuru2”) discloses where a user initiates a transaction with a merchant POS device using a contactless user device.  The user may choose not to select a transaction type before initiating the transaction with the merchant POS device.  If the user does not choose the transaction type, the merchant POS device accesses a merchant preference database, after the user initiates the transaction with the merchant POS device, to infer a card brand and card type for the transaction.  The merchant POS then retrieves an application identifier, that is associated with the inferred card brand and card type, based on the merchant preference, and sends the application identifier to the contactless user device.  Royyuru2 [0033]; [0040]; [0042-0048].	As indicated in applicants remarks (Amendment, pp. 17-20), Royyuru2 differs, in part, from the claimed invention because, in Royyuru2, the selection/identification of the application is not based on a combination of the probable card brand and the probable card type, rather it is based on a merchant preference or user selection.	The prior art also discloses that it was known in the art to infer/determine a probable card brand and probable card type based on various models.  Anderson et al. (US 2017/0278085 A1), for example, discloses where the card brand and card type is inferred based on a probability or likelihood that a certain card brand and card type will be used.  Anderson [0041-0042].  Anderson discloses the use of various models (i.e. inference types) in order to determine the card brand and card type.  Anderson [0042-0043]. 	While certain aspects of the claimed invention were known in the art, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 1, 23 and 27.	For the above reasons, and for those cited in applicants remarks (Amendment, pp. 13-22), claims 1, 23 and 27 are deemed to be allowable over the prior art and claims 2-14, 24-25, and 28-29 are allowable by virtue of their dependency on claim 1 or 23.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685
August 27, 2022
/STEVEN S KIM/Primary Examiner, Art Unit 3685